240 Ind. 280 (1960)
163 N.E.2d 745
MEMBERS ETC.
v.
ADAMS.
No. 29,844.
Supreme Court of Indiana.
Filed January 26, 1960.
*281 Fred F. Eichhorn, Sr., of Gary, for appellant.
David P. Stanton, of Gary, for appellee.
PER CURIAM.
Appellee herein has filed a verified motion to dismiss this appeal for the reason that appellant's brief was not filed within thirty days after submission as required by Rule 2-15 of this court, 1958 Edition.
The record discloses that the transcript and the assignment of errors herein were filed with the Clerk of this Court on August 28, 1959. Appellant's time within which to file his brief expired on September 27, 1959. Since September 27, 1959, fell on a Sunday, appellant's time was automatically extended to include Monday, September 28, 1959.
Appellant's brief was filed on September 29, 1959, and as admitted by appellant in his petition for extension of time within which to file his brief, which was *282 heretofore denied on October 15, 1959, this was one day after the expiration of the thirty-day period.
Rule 2-15, supra, provides that if the brief is not filed within the time limited the Clerk shall enter an order dismissing the appeal unless petition for extension of time is on file. The petition for extension of time referred to above was filed on October 1, 1959, hence none was on file at the expiration of the thirty-day period for filing the brief.
Appellee's verified motion to dismiss is hereby sustained; and the Clerk of this court is hereby ordered to dismiss the appeal herein for failure to comply with Rule 2-15, supra.
Achor, J., not participating because of illness.
NOTE.  Reported in 163 N.E.2d 745.